J-S27001-16 & J-S27002-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: H.A.C., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: M.P.C., FATHER                        No. 1933 MDA 2015


                Appeal from the Order entered October 6, 2015,
            in the Court of Common Pleas of York County, Juvenile
                  Division, at No(s): CP-67-DP-0000174-2014

IN RE: ADOPTION OF: H.A.C.                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: M.P.C.                                No. 1939 MDA 2015


                Appeal from the Decree entered October 6, 2015,
         in the Court of Common Pleas of York County, Orphans’ Court
                          Division, at No(s): 2015-0067

BEFORE: SHOGAN and DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                               FILED MAY 10, 2016

       M.P.C. (“Father”) appeals from the decree entered on October 6, 2015,

that granted the petition filed by the York County Office of Children, Youth

and Families Service (“CYF” or the “Agency”) seeking to terminate his

parental rights to his child, H.A.C. (“Child”), born in January of 2014,

pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), and (b). 1

Father also appeals the order entered on October 6, 2015, changing the



*
    Former Justice specially assigned to the Superior Court.
1
   In the same decree entered on October 6, 2015, the trial court also
terminated the parental rights of Child’s mother, S.M.C. (“Mother”). Mother
has not filed an appeal, nor is she a party herein.
J-S27001-16 & J-S27002-16


permanency goal from reunification to adoption, with a concurrent goal of

placement with a legal custodian, pursuant to the Juvenile Act, 42 Pa.C.S. §

6351. We affirm.

      In its opinion entered on October 6, 2015, the trial court set forth the

following factual background and procedural history, which we incorporate

herein. Central to this appeal, the trial court found that Child had extensive

special needs requiring her participation in weekly therapy with a feeding

specialist and an occupational therapist. On August 14, 2014, the trial court

granted CYF’s Application for Emergency Protective Custody authorizing an

investigation of Child’s surroundings and to take Child into custody if she

was in imminent danger. Legal and physical custody of Child was awarded

to CYF and Child was placed in foster care. In an August 18, 2014 Shelter

Care Order, sufficient evidence was presented to the trial court that Child’s

return to Father was not in Child’s best interests. CYF retained physical and

legal custody, and Child’s placement in a foster home was continued.       On

September 2, 2014, Child was adjudicated dependent.       Legal and physical

custody was awarded to CYF for placement in kinship care; however, the

goal, at that time, was reunification with a parent or guardian.    A Family

Service Plan was prepared on April 17, 2014, and was revised on September

2, 2014, January 22, 2015, and July 2, 2015.       In a Permanency Review

Order dated January 22, 2015, the trial court found that there had been

minimal compliance with the Permanency Plan by Father and that Father


                                    -2-
J-S27001-16 & J-S27002-16


made minimal progress in alleviating the circumstances that necessitated

Child’s original placement. In a July 2, 2015 Permanency Review Order, the

trial court made identical findings concerning Father’s nominal compliance

and progress. Trial Court Adjudication, 10/6/15, at 1–5.

        On May 18, 2015, CYF filed a petition for involuntary termination of

Father’s parental rights and for a change of permanency goal.       The trial

court held evidentiary hearings on August 21, 2015, and September 4,

2015.    At the August 21, 2015 hearing, CYF presented the testimonies of

Lisa Blake, a service coordinator with Early Intervention; Elaine Walton, a

licensed practical nurse and a certified instructor for infant massage; Amy

Goodman, a special instructor for Pediatrics Incorporated; and Bethany

Davis, a caseworker for CYF. N.T., 8/21/15, at 8, 26, 48, and 79.     At the

hearing on September 4, 2015, the guardian ad litem, counsel for Father,

and counsel for Mother, conducted cross–examination of Ms. Davis. N.T.,

9/4/15, at 5–20.

        Upon evaluation of the testimony presented, the trial court entered a

decree on October 6, 2015, terminating the parental rights of Father

pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), and (b). In an order entered

that same date, the trial court changed Child’s permanency goal from

reunification to adoption, with a concurrent goal of placement with a legal

custodian.




                                     -3-
J-S27001-16 & J-S27002-16


      On November 4, 2015, Father filed notices of appeal, along with

concise statements of errors complained of on appeal in compliance with

Pa.R.A.P. 1925(a)(2)(i) and (b). On November 19, 2015, this Court entered

orders listing the appeals consecutively.

      Father raises two issues on appeal:

      I. Whether the [trial] court abused its discretion in terminating
      parental rights of [Father] against the sufficiency and weight of
      the evidence[?]

      II. Whether the [trial] court abused its discretion in ordering a
      change of goal to adoption against the sufficiency and weight of
      the evidence by finding that the minor child’s best interests
      would be served by terminating Father’s parental rights although
      Father has maintained a bond with her [sic] child and finding
      Father had been given a reasonable amount of time to achieve
      permanency[?]

Father’s Brief at 7 (full capitalization omitted).

      In his first issue, Father argues that the trial court abused its

discretion in terminating his parental rights, against the sufficiency and

weight of the evidence, because he has made progress consistent with the

July 2, 2015 Family Service Plan.     In reviewing an appeal from an order

terminating parental rights, we adhere to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., 36
      A.3d [567, 572 (Pa. 2011) (plurality opinion)]. As has been

                                       -4-
J-S27001-16 & J-S27002-16


     often stated, an abuse of discretion does not result merely
     because the reviewing court might have reached a different
     conclusion. Id.; see also Samuel-Bassett v. Kia Motors
     America, Inc., [613 Pa. 371, 455,] 34 A.3d 1, 51 ([Pa.] 2011);
     Christianson v. Ely, 575 Pa. 647, 838 A.2d 630, 634 [(Pa.]
     2003). Instead, a decision may be reversed for an abuse of
     discretion   only    upon       demonstration         of     manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J. & G.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).




                                     -5-
J-S27001-16 & J-S27002-16


     The trial court terminated Father’s parental rights under section

2511(a)(1), (2), (5), and (b).   Trial Court Adjudication, 10/6/15, at 8–13.

This Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a). In the

Matter of B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We will

focus on the trial court’s decision to terminate under subsections 2511(a)(2)

and (b).

     23 Pa.C.S. §§ 2511(a)(2) and (b) provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                   ***

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical
     or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


                                    -6-
J-S27001-16 & J-S27002-16


23 Pa.C.S. §§ 2511(a)(2) and (b).

      Our Supreme Court sets forth an inquiry under section 2511(a)(2) as

follows:

      [Section] 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by
      clear and convincing evidence that “[t]he repeated and
      continued incapacity, abuse, neglect or refusal of the parent
      has caused the child to be without essential parental care,
      control or subsistence necessary for his physical or mental
      well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.” If and only if grounds for termination are established
      under subsection (a), does a court consider “the
      developmental, physical and emotional needs and welfare of
      the child” under § 2511(b).

      [The Supreme Court] has addressed incapacity sufficient for
      termination under § 2511(a)(2):

            A decision to terminate parental rights, never to be
            made lightly or without a sense of compassion for
            the parent, can seldom be more difficult than when
            termination is based upon parental incapacity. The
            legislature, however, in enacting the 1970 Adoption
            Act, concluded that a parent who is incapable of
            performing parental duties is just as parentally unfit
            as one who refuses to perform the duties.

      In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883, 891 (Pa.
      1986), (quoting In re: William L., 477 Pa. 322, 383 A.2d 1228,
      1239 (Pa. 1978)).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In the Interest of A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002).             A

parent’s vow to cooperate, after a long period of uncooperativeness

                                    -7-
J-S27001-16 & J-S27002-16


regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. Id. at 340.

      We adopt the trial court’s reasoning to terminate Father’s parental

rights under 23 Pa.C.S. § 2511(a)(2). Trial Court Adjudication, 10/6/15, at

11.   The trial court concluded its analysis of subsection 2511(a)(2), as

follows:

             The Court finds that the conditions which led the child to
      placement outside the care and custody of . . . Father continue
      to exist. The child has been in placement for approximately
      twelve (12) months which is most of the minor child’s life. Minor
      child is well-bonded to the foster family. Testimony revealed
      that . . . Father [has] failed to alleviate the conditions which led
      to the child’s placement. Father still struggle[s] with feeding the
      minor child to ensure that her nutritional needs are being met.
      Father [is] unable to adopt and implement parenting skills which
      will allow [him] to develop a close bond with the minor child.
      Father [has] failed to obtain stable employment and [is] unable
      to financially provide for [himself] or the minor child.

Trial Court Adjudication, 10/6/15, at 11.

      The competent, clear, and convincing evidence in the record supports

the trial court’s determination that Father has not demonstrated an ability to

remedy the circumstances which led to Child’s placement, nor is there any

indication that he could remedy such circumstances in the foreseeable

future. After a careful review of the record, we find that the trial court aptly

discussed the evidence requirements of section 2511(a)(2).         We will not

impose our own credibility determinations and reweigh the evidence.          We

must defer to the trial judge’s determination, as the factual findings are

supported by the record, and the court’s legal conclusions are not the result

                                     -8-
J-S27001-16 & J-S27002-16


of an error of law or an abuse of discretion. In re Adoption of S.P., 47
A.3d at 826–827. It was reasonable for the trial court to conclude Father

was incapable of parenting Child, that Child had been left without proper

parental care and control, and that Father cannot, or will not, remedy his

parental incapacity.   23 Pa.C.S. § 2511(a)(2); In re Adoption of M.E.P.,

825 A.2d 1266, 1272 (Pa. Super. 2003).

     Next, we consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). This Court

has explained that the focus in terminating parental rights under section

2511(a) is on the parent, but, under section 2511(b), the focus is on the

child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en

banc).

     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court stated as follows:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23
     Pa.C.S. § 2511(b). The emotional needs and welfare of the child
     have been properly interpreted to include “[i]ntangibles such as
     love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
     791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
     1993)], this Court held that the determination of the child’s
     “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of
     permanently severing the parental bond. In re K.M., 53 A.3d at
     791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).


                                    -9-
J-S27001-16 & J-S27002-16


      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.            In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010). It is also appropriate to consider a child’s bond with a foster parent.

In re: T.S.M., 71 A.3d at 268.

      “A parent’s own feelings of love and affection for a child, alone, do not

prevent termination of parental rights.”            In re Z.P., 994 A.2d at 1121. A

child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125

(citation omitted).      Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her    potential     in   a   permanent,   healthy,   safe

environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      The trial court’s rationale for terminating Father’s parental rights under

section 2511(b) was as follows:

             The Court has thoroughly evaluated the minor child’s
      relationships in this matter. The Court finds that the child has
      an acquaintance bond with . . . Father. At this point, the Court
      believes that the minor child will not be negatively impacted by
      the termination of . . . Father’s parental rights. The Court also
      finds that the bond between the minor child and the foster
      parents is strong and healthy. Testimony established that the
      child is happy and feels comfortable in their care. Minor child
      spontaneously reaches out to the foster parents who provide her
      daily needs and act as the child’s parental figures. The bond
      that the minor child has with the foster family can provide
      safety, security and permanency for the child. Termination of

                                          - 10 -
J-S27001-16 & J-S27002-16


       parental rights will best meet the needs of the child and permit
       the child to achieve the stability that she deserves.

Trial Court Adjudication, 10/6/15, at 12. We agree.

       While Father contends that termination of his parental rights is not in

Child’s best interests because his bond with Child has grown stronger since

her original placement, our Supreme Court has explained, “the mere

existence of a bond or attachment of a child to a parent will not necessarily

result in the denial of a termination petition.” In re T.S.M., 71 A.3d at 267.

The Court also observed that “[c]ommon sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

Id. at 268.    Moreover, in weighing the bond considerations pursuant to

Section 2511(b), “courts must keep the ticking clock of childhood ever in

mind. Children are young for a scant number of years, and we have an

obligation to see to their healthy development quickly. When courts fail . . .

the result, all too often, is catastrophically maladjusted children.”     Id. at

269.

       The trial court herein conducted a sufficient analysis of the child’s

needs and welfare under section 2511(b). The competent record evidence

supports the trial court’s determination that the termination of Father’s

parental rights to Child is in her best interest, and that Child would not suffer

any harm from the termination of Father’s parental rights. Additionally, the

trial court’s legal conclusions “are not the result of error of law or abuse of

                                     - 11 -
J-S27001-16 & J-S27002-16


discretion.”   See In re Adoption of S.P., 47 A.3d at 826–827. Thus, we

will not disturb the trial court’s decision.

      In his second issue, Father argues that the trial court abused its

discretion in ordering a change of goal from reunification to adoption,

against the sufficiency and weight of the evidence. Father asserts that he

has maintained a bond with Child, and he had not been given a reasonable

amount of time to achieve permanency. Father’s Brief at 11.

      We have described our standard and scope of review in dependency

cases as follows:

            [W]e must accept the facts as found by the trial court
      unless they are not supported by the record. Although bound by
      the facts, we are not bound by the trial court’s inferences,
      deductions, and conclusions therefrom; we must exercise our
      independent judgment in reviewing the court’s determination as
      opposed to the findings of fact, and must order whatever right
      and justice dictate. We review for abuse of discretion. Our scope
      of review, accordingly, is of the broadest possible nature. It is
      this Court’s responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Nevertheless, we
      accord great weight to the court’s fact-finding function because
      the court is in the best position to observe and rule on the
      credibility of the parties and witnesses.

In re D.P., 972 A.2d 1221, 1225 (Pa. Super. 2009) (quoting In re C.M.,

882 A.2d 507, 513 (Pa. Super. 2005)). In considering a goal change, “the

best interests of the child, and not the interests of the parent, must guide

the trial court, and the parent’s rights are secondary.” Id. at 1227 (citing

In re A.K., 936 A.2d 528, 532–533 (Pa. Super. 2007)).



                                       - 12 -
J-S27001-16 & J-S27002-16


      The trial court explained why a goal change to adoption was in Child’s

best interests, as follows:

             In the present case, the Agency has proven by clear and
      convincing evidence that it is in the minor child’s best interest to
      change the goal to placement for adoption. The minor child has
      been in placement for approximately twelve (12) months.
      Although the Court believes . . . Father love[s] minor child, [he
      has] made minimal progress in [his] ability to provide for minor
      child’s most basic needs. Father [has] been working with a
      feeding team for approximately one (1) year. Elaine Walton, an
      LPN with Early Intervention, testified that she has been working
      with [Father] since September 4, 2015 on feeding minor child.
      After approximately one (1) year of service, Ms. Walton testified
      that . . . Father still require[s] supervision when feeding minor
      child.     Ms. Walton testified that she worries that without
      supervision the minor child will choke or become malnourished
      due to . . . Father’s inability to progress with feeding skills for
      minor child. Father [has] also been working with a special
      instructor through Early Intervention for approximately fifteen
      (15) months. The special instructor, Amy Goodman, testified
      that [Father is] not making progress. Ms. Goodman testified
      that she has to teach [Father] the same skills repeatedly as [he
      fails] to remember the skills and implement them in caring for
      the minor child. Ms. Goodman further testified that the child
      appears to have an acquaintance bond with . . . Father as she
      responds to [his] affection but does not spontaneously reach out
      to [him] as she does with foster parents.                 The Family
      Engagement Services program has been working with . . . Father
      since April 21, 2015. The Family Engagement Services Closing
      Summary dated August 12, 2015 indicates that . . . Father [has]
      difficulty   reading    minor     child’s   cues    and    responding
      appropriately, that [he is] not consistently demonstrating an
      ability to feed the minor child, and that [he needs] consistent
      prompting throughout [his] visits.           Overall, the Summary
      concludes that . . . Father [has] been unwilling or unable to
      consistently demonstrate the skills that would allow for the
      minor child to be safe in [his] care. Father [has not] alleviated
      the circumstances which led to the minor child’s placement.
      Bethany Davis, the Agency caseworker, testified that . . . Father
      [is] currently residing with paternal grandmother and that there
      are still environmental concerns with the home. Ms. Davis
      further testified that . . . Father [is] unable to financially care for

                                      - 13 -
J-S27001-16 & J-S27002-16


      [himself] and that [he relies] on paternal grandmother for
      support.

           Overall the court finds that the minor child’s best interest
      demands that the goal be changed from reunification with a
      parent to placement for adoption.

Trial Court Adjudication, 10/6/15, at 7–8.

      We conclude that the trial court appropriately considered all of the

factors to be assessed under sections 6301 and 6351 of the Juvenile Act,

and its discussion is consistent with our Court’s decisions and those

decisions of our Supreme Court.      See In the Interest of JOV, 686 A.2d
421, 422 (Pa. Super. 1996) (citing 42 Pa.C.S. § 6301(b)(1), and (3)); see

also In re R.J.T., 9 A.3d at 1190 (citing 42 Pa.C.S. § 6351). The trial court

found that the best interests of Child, who has extensive special needs, are

best served in the foster care home where her daily needs are being met

and which provides her with safety, security, and permanency. Trial Court

Adjudication, 10/6/15, at 12. The trial court also found that there is a pre-

adoptive resource for Child. Id. at 5; Stipulation of Counsel, 7/23/15, ¶ 15.

We discern no abuse of discretion in the trial court’s decision to change the

permanency goal to adoption.

      We incorporate a redacted copy of the trial court’s adjudication

entered on October 6, 2015, and we affirm the trial court’s decree and order

on the basis of that opinion. The parties are instructed to attach a redacted

copy of said adjudication to any future filings with this Court.




                                     - 14 -
J-S27001-16 & J-S27002-16


     Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/10/2016




                                  - 15 -
                                                                                        Circulated 04/29/2016 01:25 PM
 ~     .
     ,-\   -,




---             IN   rue COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA
                In the Interest of:
                        H.A.C.,                                     No. CP-67-DP-174-2014
                                Minor Child                         Change of Goal

                                      ***************************************
                In Re:' Adoption of
                         H.A.C.,                                    No. 2015-0067
                               Minor Child                          Temtlnation of Parental Rights

                APPEARANCES:

                       Martin Miller, Esquire
                       For York County Children and Youth Services
                                                                                                           r--.l
                                                                                                           e. ':'>
                       Rachel D. Hamme, Esquire                                                 '-         C..1"1
                                                                                                                          0
                                                                                                                          :0
                       Guardian ad Litem for Minor Child                                        c::        c::::,         -c:-..,
                                                                                                Cl         ,·-;
                                                                                           -'
                                                                                            ::,(I"""
                                                                                                            Cl''\
                                                                                                                           •;,r
                                                                                                                       ..-"'•l .•

                       For the Mother                                                       -  CJ
                                                                                            '"Ort'\          :?.
                                                                                                                       t,'l{Jl --
                                                                                                                       i::; .,..~ ~::
                                                                                                                       . .:;;.;..:. r\,
                                                                                            )>-:.l!          -~·...    ftw·:iv
                       Christopher D. Moore, Esquire                                                 ,.,
                                                                                                     -l
                                                                                                              c»             ;tt
                                                                                                     ;a                       - .. 1
                                                                                                               ..;:-
                       For the Father                                                                          (.,.)



                                                        ADJUDICATION

                       Before this Court are a Petition for Change of Goal and a Petition for Involuntary

                Termination of Parental Rights filed by York County Office of Children, Youth and

                Families (hereinafter, "Agency") on May 18, 2015, regarding H.A.C., whose date of birth is

                January. 2014.

                       An evidentiary hearing was held on August 21, 2015 and September 4, 2015

                addressing testimony and evidence relating to Mother and Father. The entire Dependency

                Record for minor child, H.A.C., docketed at CP-67-DP-174-2014, was incorporated into the
                                                             1
     -~
1·




          hearing record. Additionally, the Stipulation of Counsel filed July 23, 2015 was also

          incorporated into the hearing record for the child, along with Exhibits 1, 2, 3, 4, 5, 6, and 7

          for the Agency. Based upon the testimony and evidence presented at the hearing, as well as

          the history of this case, the Petition for Change of Goal is GRANTED and the Petition for

          Involuntary Termination of Mother's and Father's Parental Rights is GRANTED as to

          H.AC.

                                                 FINDINGS OF FACT

             1. H.AC. (hereinafter, "minor child") was born on Januarytl,        2014.

             2. The natural mother of the minor child is ••aM•ctll(hereinafter,

                  "Mother'') who currently resides at.2nd     Avenue, Hanover, Pennsylvania 17331.

             3. The Father of the minor child is M9IIP.Clllll(hereinafter,               "Father") whose

                  current address is.    2nd Avenue, Hanover, Pennsylvania 17331.

             4. A Certification of Acknowledgement of Paternity was filed on May 26, 2015 which·

                  indicates there is not a claim or Acknowledgement on file for the minor child.

             5. A Petition for Involuntary Termination of Parental Rights and a Petition to Change

                  .Court Ordered Goal were filed on May 18, 2015 by the Agency.

             6. An Application for Emergency Protective Custody was filed by the Agency on
                  .t:~'
                  Kir- :
                  August 14, 2014.

             7. In an Order for Emergency Protective Custody dated August 13, 2014, the Agency or

                  any authorized law enforcement officer was authorized to investigate the


                                                         2
   surroundings of the minor child and to take the minor child into custody since the

   minor child was in imminent danger. Legal and physical custody was awarded to the

   Agency. The minor child was placed in foster care.

8. In a Shelter Care Order dated August 18, 2014, sufficient evidence was presented

   that continuation or return of the minor child to Mother and Father was not in the

   minor child's best interest. Legal and physical custody was awarded to the Agency

   and the minor child was placed in foster care.

9. An Alleged Dependent Child Petition was filed by the Agency on August 20, 2014.

I 0. On September 2, 2014, the minor child was adjudicated dependent. Legal and

   physical custody was awarded to the Agency for placement in kinship care. The goal

   initially established was return to a parent or guardian.

11. Family Service Plans were prepared and dated as follows:

       a. Initial Family Service Plan dated April 17, 2014.

      b. Revised Family Service Plan dated September 2, 2014.

       c. Revised Family Service Plan dated January 22, 2015.

       d. Revised Family Service Plan dated July 2, 2015.

12. In a Permanency Review Order dated January 22, 2015, the Court made certain

   :findings and conclusions, including, but not limited to:

       a. There had been minimal compliance with the Permanency Plan by the

          Mother and minimal compliance with the Permanency Plan by Father.

                                           3
      b. Reasonable efforts had been made by the Agency to finalize the Permanency

          Plan.

      c. Mother had made minimal progress towards alleviating the circumstances

          which necessitated the original placement and Father bad made minimal

          progress towards alleviating the circumstances which necessitated the

          original placement.

      d. Legal and physical custody of the minor child was confirmed with the

          Agency.

      e. There continued to be a need for placement of the minor child outside the

          care and custody of the Mother and Father.

13. In a Permanency Review Order date.d July 2, 2015, the Court made certain :findings

   and conclusions including, but not limite.d to:

      a. There had been minimal compliance with the Permanency Plan by the

          Mother and minimal compliance with the Permanency Plan by the Father.

      b. Reasonable efforts had been made by the Agency to finalize the Permanency

          Plan.
       c. Mother made minimal efforts progress alleviating the circumstances which

          necessitated the original placement and Father had made minimal progress .

          towards alleviating the circumstances which necessitate.d the original

          placement.

                                           4
            d. Legal and physical custody of the minor was confirmed with the Agency.

            e. There continued to be a need for placement of the minor child outside the

                care and custody of the Mother and Father.

     14. The minor child has extensive special needs.

    15. The minor child participates in weekly therapy with a feeding specialist and an

        occupational therapist.

    16. A pre-adoptive resource has been identified for the minor child.

    17. Proper notice of the Change of Goal/Termination Hearing-scheduled for August 21,

        2015, was effectuated upon Mother and Father on June 3, 2015.

                                           DISCUSSION

       I.      Petition for Change of Goal

       Before the Court can change the goal for a.child in a juvenile dependency action, the

Agency must prove by clear and convincing evidence that the change of goal would be in

the child's best interest. In re Interest of M.B., 674 A.2d 702 (Pa. Super. 1996). In making

a disposition, the Court should consider whatis best suited to the protection and physical,

mental, and moral welfare of the child. 42 Pa.C.S.A §6351; In re Davis, 502 Pa. 110, 121,

465 A.2d 614, 619 (1983). In rendering a disposition "best suited to the protection and

physical, mental, and moral welfare of the child," the hearing court must take into account

"any and all factors which bear upon the. child's welfare and which can aid the court's



                                              5
necessarily imprecise prediction about that child's future well-being." In re Davis, 502 Pa.
110, 122, 465 A.2d 614, 620 (1983).

       The purpose of the Juvenile Act is to preserve family unity and to provide for the

care, protection, safety and wholesome mental and physical development of the child. 42

Pa.C.S.A. 6301(a)(l)-(1.1).   The Juvenile Act was not intended to place children in a more

perfect home; instead, the Act gives a court the authority to "intervene to ensure that parents

meet certain legislatively determined irreducible minimum standards in executing their

parental rights." In re J.W., 578 A.2d 952, 958 (Pa. Super. 1990) (emphasis added).

       When a child is placed in foster care, the parents have an affirmative duty to make

the changes in their lives that would allow them to become appropriate parents. In re Diaz>

669 A.2d 372, 377 (Pa. Super. 1995). A family service plan is created to help give the

parents some guidelines as to the various areas that need to be improved. In the Interest of

M.B .• 565 A.2d 804> 806 (Pa. Super. 1989), app. Denied, 589 A.2d 692 (Pa. 1990). By

assessing the parents' compliance and success with this family service plan, the Court can

determine if the parents have fulfilled their affirmative duty. In re J.S.W., 651 A.2d 167,

170 (Pa. Super. 1994).

       Under Section 6351 of the Adoption Act, the Agency has the burden to show a goal

change would serve the child's best interests and the "safety, pennan.ency, and well-being of

the child must take precedence over all other considerations." In re D.P ., 972 A.2d 1221,

1227 (Pa. Super. 2009), appeal denied, 973 A.2d 1007 (Pa. 2009). Thus, even where the


                                               6
 parent makes earnest efforts, the "court cannot and will not subordinate indefinitely a child's

 need for permanence and stability to a parent's claims of progress and hope for the future."

 In re Adoption of R.J .S., 901 A.2d 502, 513 (Pa. Super. 2006).

        In the present case, the Agency has proven by clear and convincing evidence that it

 is in the minor child's best interest to change the goal to placement for adoption. The minor

 child has been in placement for approximately twelve (12) months. Although the Court

believes Mother and Father love minor child, they have made minimal progress in their

ability to provide for minor child's most basic needs. Mother and Father have been working

with a feeding team for approximately one (1) year. Elaine Walton, an LPN with Early

Intervention, testified that she has been working with the parents since September 4, 2015

on feeding minor child. After approximately one (1) year of service, Ms. Walton testified

that Mother and Father still require supervision when feeding minor child. Ms. Walton

testified that she worries that without supervision the minor child will choke or become

malnourished due to Mother's and Father's inability to progress with feeding skills for

minor child. Mother and Father have also been working with a special instructor through

Early Intevention for approximately fifteen (15) months. The special instructor, Amy

Goodman, testified that the parents are not making progress. Ms. Goodman testified that she

has to teach the parents the same skills repeatedly as they fail to rem.ember the skills and

implement them in caring for the minor child. Ms. Goodman further testified that the child

appears to have an acquaintance bond with Mother and Father as she responds to their

                                               7
 affection but does not spontaneously reach out to them as she does with foster parents. The

 Family Engagement Services program has been working with Mother and Father since April

 21, 2015. The Family Engagement Services Closing Summary dated August 12, 2015

 indicates that Mother and Father have difficulty reading minor child's cues and responding

 appropriately, that they are not consistently demonstrating an ability to feed the minor child,

 and that they need consistent prompting throughout their visits. Overall, the Summary

 concludes that Mother and Father have been unwilling or unable to consistently demonstrate

 the skills that would allow for the minor child to be safe in their care. Mother and Father

haven't alleviated the circumstances which led to the minor child's placement. Bethany

Davis, the Agency caseworker, testified that Mother and Father are currently residing with

paternal grandmother and that there are still environmental concerns with the home. Ms.

Davis further testified that Mother and Father are unable to financially care for themselves

and that they rely on paternal grandmother for support.

        Overall the court finds that the minor child's best interest demands that the goal be

changed from reunification with a parent to placement for adoption.

       II.     Petition for Involuntary Termination of Parental Rights

       The Agency argues that Mother's and Father's parental rights to the minor child

should be terminated pursuant to 23 Pa.C.S. §25ll(a)(l), (2) and (5) of the Adoption Act.

The Agency has the burden of establishing by clear and convincing evidence that statutory

grounds exist to justify the involuntary termination of parental rights. Inre Child M., 681

                                               8
. A.2d 793, 797 (Pa. Super. 1996). The clear and convincing standard means that the

 evidence presented by the Agency is so "clear, direct, weighty, and convincing" that one can

 "come to a clear conviction, without hesitancy, of the truth of the precise facts in issue."

 Matter of Sylvester, 555 A.2d 1202, 1202-1204 (Pa.1989).       The Agency must also present

 evidence proving that the termination of parental rights will serve the child's best interests.

 In the Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 92-93 (Pa. 1998). To

 determine whether termination is within the best interest of the child, the court must

 examine the possible effect the termination would have on the child's needs and general

 welfare. In re Adoption of Godzak. 719 A.2d 365, 368 (1998).

 THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
    PARENTAL RIGHTS TO THE MINOR can,n MUST BE TERMINATED
                 PURSUANf TO 23 Pa.C.S. §2511(a)(l)

        To terminate parental rights under 23 Pa.C.S. §251 l(a)(l) of the Adoption Act, the

Agency must establish, by clear and convincing evidence, that the parent has either

demonstrated a settled purpose of relinquishing parental claim to a child or has failed to

perform parental duties. In the Matter of Adop~ion of Charles ED.M. III, 708 A.2d 88 (Pa.

1998). Once one of the two factors has been proven, the Court must examine the following

three factors:

        1.       Parent's explanation for the conduct;

        2.       Post-abandonment cont.act between parent and child; and

        3.       Effect of termination on child. Id.


                                                9
         The Agency has proven by clear and convincing evidence that Mother and Father

 have failed to perform any significant parental duties for the child. Testimony established

 that Mother and Father have provided the minor child with event-based gifts and have

 attended some of the minor child's medical appointments. Mother and Father are not

 currently involved with minor child's therapy and services to address her extensive special

 needs. Mother and Father have been unable to obtain stable employment and they rely on

, paternal grandmother for food and housing. After approximately one (1) year of services,

 Mother and Father are still unable to meet the minor child's most basic needs. The Court

 finds that the termination of Mother's and Father's parental rights will provide a benefit to

 the minor child in that the child will achieve stability and permanency in a loving and safe

 home.

         Therefore, for all the reasons stated above, the Agency has proven by clear and

 convincing evidence that termination of parental rights to the minor child is justified

 pursuant to Section 251 l(a)(l) of the Adoption Act.

 THE AGENCY HAS PROVEN BY CLEAR AND CONVINCING EVIDENCE THAT
    PARENT AL RIGHTS TO THE MINOR CIIlLD MUST. BE TERMINATED
                       PURSUANT TO 23 Pa.c.s. §251l(a)(2) and (5)

         The Agency has also proven by clear and convincing evidence that the parental

 rights to minor child should be terminated pursuant to 23 Pa.C.S. §251 l(a)(2) and (5) of the

 Adoption Act. The mandates of these sections are as follows:

         (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has
         caused the child to be without essential parental care, control or subsistence
                                               10
         necessary for his physical or mental wellbeing and the conditions and causes of the
         incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent.

         (5) The child has been removed from the care of the parent by the court or under a
 .   .   voluntary agreement with an agency for a period of at least six months, the
         conditions which led to the removal or placement of the child continue to exist, the
         parent cannot or will not remedy those conditions within a reasonable period of time,
         the services or assistance reasonably available to the parent are not likely to remedy
         the conditions which led to removal or placement of the child within a reasonable
         period-of time and termination of the parental rights would best serve the needs and
         welfare of the child.

         The Court finds that the conditions which led the child to placement outside the care

and custody of Mother and Father continue to exist. The child has been in placement for

approximately twelve (12) months which is most of the minor child's life. Minor child is

well-bonded to the foster family. Testimony established that Mother and Father have failed

to alleviate the conditions which led to the child's placement. Mother and Father still

struggle with feeding the minor child to ensure that her nutritional needs are being met.

Mother and Father are unable to adopt and implement parenting skills which will allow them

to develop a close bond with the minor child. Mother and Father have failed to obtain stable

employment and are unable to financially provide for themselves or the minor child.

         In consideration of this testimony, the Court finds that the Agency clearly and

convincingly established that termination of parental rights is justified pursuant to Sections

251 l(a)(2), and (5) of the Adoption Act.




                                               11
   IN CONSIDERATION OF §251l(b), TERMINATION OF PARENTAL RIGHTS
   WOULD BEST SERVE THE NEEDS AND WELFARE OF THE MINOR CHIT.D

        Having established the statutory grounds for the involuntary termination of the

parental rights of Father, the Court's final consideration is whether termination of parental

rights will best serve the developmental, physical and emotional needs and welfare of the

child. 23 Pa.C.S. §25ll(b).

       [T]he Court must carefully consider the tangible dimension, as well as the intangible
       dimension - the love, comfort, security, and closeness - entailed in a parent-child
       relationship. ( citations omitted). The court must consider whether a.bond exists
       between the child and [parent], and whether termination would destroy an existing
       beneficial relationship. In re: B.N.M., 856 A.2d 847 (Pa. Super. 2004).

       The Court has thoroughly evaluated the minor child's relationships in this matter.

The Court finds that the child has an acquaintance bond with Mother and Father. At this

point, the Court believes that the minor child will not be negatively impacted by the

termination of Mother's and Father's parental rights. The Court also finds that the bond

between the minor child and the foster parents is strong and healthy. Testimony established

that the child is happy and feels comfortable in their care. Minor child spontaneously

reaches out to the foster parents who provide her daily needs and act as the child's parental

figures. The bond that the minor child has with the foster family can provide safety, security

and permanency for the child. Termination of parental rights will best meet the needs of the

child and permit the child to achieve the stability that she deserves.




                                               12
..




                                     CONCLUSIONS OF LAW

     1. The current placement of H.A.C. continues to be necessary and appropriate. 42

        Pa.C.S. §6351(±)(1).

     2. Mother and Father have not been able to meet the goals set forth in the family

        service plans. 42 Pa.C.S. §6351(±)(2).

     3. Toe circumstances which necessitated the child's original placement have not been

        alleviated. 42 Pa.C.S. §6351(±)(3).

     4. The current goal for the child of reunification with a parent is no longer feasible and

        appropriate because Mother and Father have failed to meet the irreducible minimum

        requirements necessary to parent the child. 42 Pa.C.S. §6351(±)(4).

     5. The minor child's best interests demand that the current goal of reunification with a

        parent be changed to placement for adoption.

     6. · Mother and Father have failed to perform parental duties for a period well in excess

        of six (6) months. 23 Pa.C.S. §251 l(a)(l).

     7. The· Agency has established by clear and convincing evidence that the inability and

        refusal of Mother and Father has caused the child to be without parental care, control

        or subsistence necessary for her physical or mental well-being and the conditions

        cannot be remedied by Mother and Father. 23 Pa.C.S. §2511 ( a)(2).




                                               13
... . '




                                                   SUMMARY
                 In conclusion, the Court believes that the termination of Mother's and Father's

          parental rights is clearly in the best interests of the minor child to promote her welfare and

          allow her to achieve permanency. The Court is therefore executing a Decree tenninating

          Mother's and Father's parental rights with respect to H.A.C. and an Order.directing that the

          current goal of reunification with parent or guardian for H.A.C. is changed to placement for

          adoption. Said Order also establishes the concurrent goal for H.A.C. to be placement with a

          legal custodian (non-relative).


          Dated: October 5, 2015                                BY THE COURT,




                                                                TODD R. PLATTS, JUDGE




                                                         14